  Case 1:20-cv-00948-PLM-PJG ECF No. 4 filed 09/30/20 PageID.45 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN


RUTH JOHNSON, TERRI LYNN
LAND, and MARIAN SHERIDAN,
       Plaintiffs,
                     v.                         Civil Action No. 1:20-cv-00948

 JOCELYN BENSON, Secretary of              EXPEDITED CONSIDERATION
 State of the State of Michigan, in her           REQUESTED
 official capacity,
       Defendant.


     PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

      Pursuant to Fed. R. Civ. P. 65(a), Plaintiffs Ruth Johnson, Terri Lynn

Land, and Marian Sheridan hereby move the Court to enjoin, for the pendency
of this case, the Defendant, Jocelyn Benson, Secretary of State of the State of

Michigan, from permitting ballots that arrive at polling places after 8:00 p.m. on

election day, including those not bearing postmarks, to be counted in the No-
vember 3, 2020 presidential election. The Defendant’s stated policy of counting

late ballots violates Article II of the U.S. Constitution and 3 U.S.C. § 1 and will

impose irreparable harm on Plaintiffs by diluting their votes and threatening

their ability to participate in the electoral college. The balance of equities and

public interest support an injunction to protect all voters in Michigan and to

preserve the integrity of the statewide vote.

      Plaintiffs respectfully request that the Rule 65(c) bond amount, if any be

required, be set at one dollar, as “the inconvenience and monetary loss” of the
  Case 1:20-cv-00948-PLM-PJG ECF No. 4 filed 09/30/20 PageID.46 Page 2 of 3




requested injunction is valued at zero dollars. Roth v. Bank of the Commonwealth,
583 F.2d 527, 538–39 (6th Cir. 1978). Plaintiffs additionally respectfully request

expedited consideration of this motion due to the imminent election and statu-

tory ballot-receipt deadline of 8:00 p.m., November 3, 2020.

      The bases of this motion are set forth fully in the accompanying Memo-

randum and declarations. For reasons stated there, the Court should grant the

motion.


Date: September 30, 2020                    Respectfully submitted,


                                            /s/ Todd A. Dawson
                                            TODD A. DAWSON
                                            BAKER & HOSTETLER LLP
                                            Key Tower, 127 Public
                                            Square, Suite 2000
                                            Cleveland, OH 44114
                                            Phone: (216) 621-0200
                                            Fax: (216) 696-0740
                                            tdawson@bakerlaw.com

                                            DAVID B. RIVKIN*
                                            ANDREW M. GROSSMAN*
                                            RICHARD B. RAILE*
                                            BAKER & HOSTETLER LLP
                                            1050 Connecticut Ave., N.W.
                                            Suite 1100
                                            Washington, D.C. 20036

                                            Attorneys for Plaintiffs

* Applications for Admission pending




                                        2
  Case 1:20-cv-00948-PLM-PJG ECF No. 4 filed 09/30/20 PageID.47 Page 3 of 3




                      CERTIFICATE OF SERVICE
     I hereby certify that the foregoing has been filed on September 30, 2020,

via the CM/ECF system, and that the foregoing has been served by hand deliv-

ery on Defendant.


Date: September 30, 2020
                                        /s/ Todd A. Dawson
                                        TODD A. DAWSON
                                        BAKER & HOSTETLER LLP
                                        Key Tower, 127 Public
                                        Square, Suite 2000
                                        Cleveland, OH 44114
                                        Phone: (216) 621-0200
                                        Fax: (216) 696-0740
                                        tdawson@bakerlaw.com

                                        Attorney for Plaintiffs
